Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 1 of 12             PageID #: 1




  RICHARD C. MOSHER                            1203-0
  JOHN-ANDERSON L. MEYER                       8541-0

  DENTONS US LLP
  1001 Bishop Street, Suite 1800
  Honolulu, Hawai‘i 96813-3689
  Telephone: (808) 524-1800
  Facsimile: (808) 524-4591
  E-mail: dick.mosher@dentons.com
  E-mail: anderson.meyer@dentons.com

  Attorneys for Plaintiff
  BERKSHIRE HATHAWAY
  DIRECT INSURANCE COMPANY

                            IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF HAWAI‘I

   BERKSHIRE HATHAWAY DIRECT                         Case No. _______________________
   INSURANCE COMPANY, a
   Nebraska corporation,
                                                     COMPLAINT FOR
                           Plaintiff                 DECLARATORY RELIEF;
                                                     SUMMONS
            vs.
   THE KIDANI LAW FIRM, A LAW
   CORPORATION, a Hawaii
   corporation,
                           Defendant.




                         COMPLAINT FOR DECLARATORY RELIEF




                                                 1
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 2 of 12                      PageID #: 2




                                          JURISDICTION AND VENUE

           Berkshire Hathaway Direct Insurance Company brings this declaratory

  judgment action under 28 U.S.C. Section 2201 and Federal Rule of Civil Procedure

  57. The jurisdiction of this Court is based on 28 U.S.C. Section 1332, in that the

  parties are of diverse State citizenship or jurisdiction and the amount in

  controversy exceeds $75,000, exclusive of interest and costs.

                                               THE PARTIES

                              Plaintiff Berkshire Hathaway Direct Insurance Company

  (hereinafter “Berkshire”) is a corporation validly organized and existing under the

  laws of the State of Nebraska.

                              Plaintiff is informed and believes that Defendant The Kidani

  Law Firm, A Law Corporation (hereinafter the “Kidani Law Firm”) is a

  corporation validly organized and existing under the laws of the State of Hawai`i.

                              Plaintiff is informed and believes that Grant K. Kidani

  (hereinafter “Grant Kidani”) is a resident of the State of Hawai`i and is the sole

  owner of the Kidani Law Firm.

                                          THE UNDERLYING CLAIMS

                     Berkshire alleges and avers as follows:

                              The Kidani Law Firm has asserted two claims are covered

  under a Miscellaneous Professional Liability insurance policy issued by Berkshire

  (hereinafter the “Policy”).
                                                    2
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 3 of 12                    PageID #: 3




                              The first claim involves allegations made in the U.S. District

  Court, District of Hawai`i, Amended Complaint, Civil No. 19-00379 in a case

  entitled Hannan Ribiyou, et. al. vs. Agu Man, et. al. (hereinafter “Hannan”) filed

  on or about November 18, 2019. Count II of the Hannan Amended Complaint

  alleges legal malpractice against Grant Kidani.

                              The second claim involves a subpoena in a Chapter 11

  Bankruptcy petition in Hawai`i in a case entitled In re AguPlus LLC (hereinafter

  “AGU”) filed on or about November 29, 2019.

                              Berkshire has retained Hawaii legal counsel to represent Kidani

  in the Hannan case, but has not agreed that the matter is covered under the Policy.

  Berkshire has denied coverage for the AGU case.

                                            THE POLICY

                     Berkshire alleges and avers as follows:

                              On October 17, 2019, Berkshire issued a “claims made”

  Miscellaneous Professional Liability Policy Number N9PL029164 (the “Policy”)

  to the Kidani Law Firm for the policy period 10-18-2019 to 10-18-2020.

                              Grant Kidani, on behalf of the Kidani Law Firm, applied for

  and purchased the Policy through an on-line application. The Policy contains

  specific requirements that the Kidani Law Firm agrees that statements and

  representations made in the application are “true, accurate and complete” and that


                                                    3
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 4 of 12                   PageID #: 4




  such statements and representations made in the application are a material

  inducement for Berkshire to issue the Policy.

                                          FIRST CAUSE OF ACTION

             DECLARATORY RELIEF ON THE DUTY TO DEFEND AND
                      COVERAGE IN THE AGU CASE
                              Berkshire hereby realleges and incorporates by reference the

  allegations set forth in paragraphs 1-9 above.

                              Berkshire contends there are no valid claims of insurance

  coverage raised in the AGU bankruptcy case because there are no specific claims

  of professional liability (i.e., “malpractice”) that have been made against the

  Kidani Law Firm. Grant Kidani’s assertions that this is a “derivative” matter or

  that the parties are using the Bankruptcy Court to possibly circumvent discovery

  rules in the civil case, do not create coverage under the Policy.

                                      SECOND CAUSE OF ACTION

        DECLARATORY RELIEF ON THE DUTY TO INDEMNIFY AND
       PROVIDE COVERAGE OF ALL CLAIMS IN THE HANNAN CASE,
                       EXCEPT COUNT II
                              Berkshire hereby realleges and incorporates by reference the

  allegations set forth in paragraphs 1-11 above.

                              Berkshire alleges that only Count II of the Hannan case alleges

  a “potentially” covered professional liability (i.e., “malpractice”) claim, and that its

  duty to indemnify should be limited to the allegations in Count II, unless and until


                                                    4
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 5 of 12                   PageID #: 5




  it is determined that other allegations, if any, in Hannan give rise to potential

  coverage.

                              Count II in the Hannan First Amended Complaint states in

  relevant part as follows:

                     Kidani breached his legal duties as AGUPlus’s attorney
                     through various self-dealings, theft of corporate
                     opportunities, instigating and facilitating Uehara and Agu
                     Ramen in their breach of the Operating Agreement and
                     Member Purchase Agreement, and fraudulently
                     converting AGUPlus assets, including fraudulently
                     conveying AGUPlus intellectual property to Agu
                     Express, creating a competing ramen restaurant using
                     AGUPlus’s trademarks and trade secrets with Defendants
                     Uehara, Agu Ramen, Agu Express, Agu Cupertino, and
                     Angel Capital, eating extensive meals for free at
                     AGUPlus restaurants at the expense of AGUPlus,
                     falsifying documents at the expense of AGUPlus, and
                     falsifying information to AGUPlus’s majority member,
                     Hannan.
                                          THIRD CAUSE OF ACTION

    DECLARATORY RELIEF ON THE DUTY TO DEFEND AND PROVIDE
          COVERAGE FOR ALL HANNAN ACTION CLAIMS
                              Berkshire hereby realleges and incorporates by reference the

  allegations set forth in paragraphs 1-14 above.

                              Berkshire alleges that one or more provisions of the Policy

  preclude coverage for some or all of the Hannan claims against the Kidani Law

  Firm, including the Policy exclusion based on knowledge of facts, events,

  transactions, or Wrongful Acts that present the reasonable likelihood of a claim


                                                    5
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 6 of 12                        PageID #: 6




  under the Policy. The Policy provides in relevant part under “SECTION III –

  EXCLUSIONS” as follows:

                     D.       The Company is not obligated to pay Damages or
                              Claim Expense or defend Claims based upon,
                              arising out of, directly or indirectly resulting from,
                              in consequence of or in any way involving:

                              1.          Any fact, circumstance, transaction, event or
                                          Wrongful Act that:

                                          a.    Before the First Inception Date was
                                                the subject of any notice of claim or
                                                loss, or notice of potential claim or
                                                potential loss, given under any other
                                                policy of insurance; or

                                          b.    Which, as of the First Inception Date
                                                any Insured had knowledge and that
                                                was reasonably likely to give rise to a
                                                Claim that would fall within the
                                                scope of the insurance afforded under
                                                this policy; or
                                          c.    Any other Wrongful Act whenever
                                                occurring, which together with a
                                                Wrongful Act described in a. or b.
                                                above, constitute one Wrongful Act
                                                as defined in this Policy.

                              2.          Any demand, suit or other proceeding
                                          pending, or order, decree or judgment
                                          entered:

                                          a.    against any Insured on or prior to the
                                                First Inception Date or any
                                                Wrongful Act, fact, circumstance or
                                                situation underlying or alleged
                                                therein; or



                                                         6
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 7 of 12                   PageID #: 7




                                          b.   any other Wrongful Act whenever
                                               occurring, which, together with a
                                               Wrongful Act described in a. above,
                                               constitute one Wrongful Act as
                                               defined in this policy.

                              Grant Kidani, on behalf of the Kidani Law Firm, had prior

  actual and written knowledge of the claims being made against him in the Hannan

  Amended Complaint prior to applying for the Policy and failed to disclose and/or

  concealed this material fact in his application for insurance.

                              The above Policy provisions and reasons provide the basis for a

  declaration for no duty to defend and no coverage.

                                      FOURTH CAUSE OF ACTION

    DECLARATORY RELIEF ON THE DUTY TO DEFEND AND PROVIDE
          COVERAGE FOR ALL CLAIMS DUE TO MATERIAL
     MISREPRESENTATION AND/OR CONCEALMENT ON INSURANCE
                        APPLICATION
                              Berkshire hereby realleges and incorporates by reference the

  allegations set forth in paragraphs 1-18 above.

                              Berkshire alleges that Grant Kidani had prior actual and written

  knowledge of the claims being made against him in the Hannan Amended

  Complaint prior to submitting a late night on-line application for insurance and

  failed to disclose and/or concealed this material fact in his application for

  insurance on October 17, 2019.




                                                       7
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 8 of 12                  PageID #: 8




                               The official U.S. District Court Docket History in Hannan

  (hereinafter the “Hannan Docket”) indicates that on October 1, 2019, the plaintiff

  in that case filed a ”Motion for Leave to File First Amended Complaint”

  (hereinafter the “Motion”) containing the malpractice claim against Grant Kidani.

  The Hannan Docket further indicates that at an October 2, 2019 Rule 16

  Scheduling Conference, the Court discussed the Motion with the parties and struck

  it on procedural grounds. On October 9, 2019, the plaintiff re-filed the Motion. A

  copy of the proposed First Amended Complaint and a redline version of the First

  Amended Complaint was attached to the Motion, which was served on Grant

  Kidani, who was counsel for the defendants in the Hannan case at the time. The

  Hannan Docket shows the Court granted the Motion on November 12, 2019.

                              Grant Kidani indicated in his October 17, 2019 insurance

  application he did not currently have malpractice insurance, and responded “0” to

  the question “How many Professional Liability claims have you had in the past 3

  years?”.

                              Upon information and belief, and based on the above

  chronology, Grant Kidani was attempting to obtain malpractice insurance coverage

  from Berkshire without disclosing the impending First Amended Complaint or the

  allegations against him contained in the Hannan Motion (filed on October 1, 2019

  then on October 9, 2019), which was the subject of the Hannan case pleadings,


                                                   8
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 9 of 12                      PageID #: 9




  discussions, and/or written communications prior to his October 17, 2019

  insurance application.

                              Based on information and belief, Grant Kidani made

  misrepresentations and/or concealments in the application process with actual

  intent to deceive or conceal.

                              Grant Kidani’s misrepresentations and/or concealment made in

  the application process materially affected Berkshire’s acceptance of the risk and

  the hazard assumed by issuing the Policy.

                              Based on the foregoing material misrepresentations, upon

  which Berkshire relied in issuing the Policy, Berkshire requests an order that it has

  no obligation to defend or provide coverage for any claims under the Policy due to

  the intentional material misrepresentation and/or concealment of a material fact,

  and that the Policy may be rescinded and declared void ab initio.

                                          PRAYER FOR RELIEF

                     WHEREFORE, Berkshire prays for relief as follows:

                      1.      For a judgment that it does not have a duty to defend or provide

  insurance coverage in the AGU bankruptcy;

                      2.      For a judgment that it does not have to defend or provide

  insurance coverage for any claims in Hannan;

                      3.      For its costs and attorneys’ fees incurred herein, and,


                                                    9
  15805983\000001\115626112\V-4-10/9/20
Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 10 of 12                   PageID #: 10




                       4.      For such other and further relief as the Court may deem just and

   proper.

                      DATED: Honolulu, Hawaii, October 9, 2020



                                                         /s/ Richard C. Mosher
                                                         RICHARD C. MOSHER
                                                         JOHN-ANDERSON L. MEYER
                                                         Attorneys for Plaintiff
                                                         BERKSHIRE HATHAWAY
                                                         DIRECT INSURANCE COMPANY




                                                    10
   15805983\000001\115626112\V-4-10/9/20
   Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 11 of 12                                           PageID #: 11

HID 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                  __________       of Hawaii
                                                             District of __________

  BERKSHIRE HATHAWAY DIRECT INSURANCE
      COMPANY, a Nebraska corporation                                )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )     Civil Action No.
  THE KIDANI LAW FIRM, A LAW CORPORATION,                            )
              a Hawaii corporation                                   )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THE KIDANI LAW FIRM, A LAW CORPORATION
                                         2300 City Financial Tower
                                         201 Merchant Street
                                         Honolulu, Hawaii 96813




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RICHARD C. MOSHER, ESQ.
                                         JOHN-ANDERSON L. MEYER, ESQ.
                                         DENTONS US LLP
                                         1001 Bishop Street, Suite 1800
                                         Honolulu, Hawaii 96813


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
    Case 1:20-cv-00437-WRP-NONE Document 1 Filed 10/09/20 Page 12 of 12                                              PageID #: 12

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
